Citation Nr: 1225555	
Decision Date: 07/24/12    Archive Date: 07/30/12

DOCKET NO.  09-18 873A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for residuals of facial trauma (claimed as a broken nose) to include narcolepsy and headaches.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kelsey Marand, Law Clerk






INTRODUCTION

The Veteran served on active duty from June 1980 to July 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision issued to the Veteran by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts in May 2008.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The issues of entitlement to service connection for narcolepsy as a result of drinking contaminated water at Camp Lejeune and service connection for a sinus disorder have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over them, and they are REFERRED to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC, to ensure compliance with applicable law. VA will notify the Veteran if further action is required.


REMAND

The Veteran is claiming entitlement to service connection for residuals of a broken nose to include narcolepsy and headaches. Due to the fact that pertinent evidence remains outstanding, and a medical examination is warranted, the Board is unable to render a decision without additional development of the record. The claims file must be remanded in compliance with VA's duty to assist.

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA to assist claimants by gathering all pertinent records of VA treatment and all identified private treatment records. When put on notice of the existence of private medical records, VA must attempt to obtain those records before proceeding with the appeal. See Lind v. Principi, 3 Vet.App. 493, 494 (1992); Murincsak v. Derwinski, 2 Vet.App. 363 (1992). 

The claims file contains the Veteran's April 2001 VA treatment records and a VA treatment note from June 2001. However, the VA treatment note from June 2001 shows that the Veteran was being referred to VA neurology and scheduled for a follow up appointment. The claims file does not contain any additional VA treatment records. While this case is in remand status, the RO/AMC must obtain all records of VA treatment and associate them with the claims file.

The claims file contains evidence that the Veteran served a second period of active duty service from March 26, 1985 to July 24, 1987, but no service records for this period are contained in the claims file. Although the claims file reflects the character of service was other than honorable, examination and treatment records from this term may be relevant to his claim for service connection. Pursuant to 38 C.F.R. § 3.159(c)(2), VA has an obligation to obtain relevant records from a Federal department or agency. VA is obligated to inform a Veteran when such records may be unavailable that he may submit alternative evidence pursuant to 38 C.F.R. § 3.159(e) to substantiate his claim. Dixon v. Derwinski, 3 Vet.App. 261, 263-264 (1992). While this claims file is in remand status, the RO/AMC must take appropriate steps to obtain any available pertinent records, and inform the Veteran of his right to submit alternative evidence if these records cannot be found.

The claims file also reflects ongoing pertinent private medical treatment. However, the last private record within the claims file is dated February 2003. He also reported receiving private neurological care, but no such treatment records are within the claims file. The RO/AMC must provide the Veteran with authorization forms allowing for the release of all pertinent private treatment records and take appropriate steps to attempt to obtain any outstanding identified records.

VA is also obligated to provide an examination when the record contains competent evidence that a claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim. 38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet.App. 79 (2006). The Veteran's service records reflect that he experienced in-service facial trauma. The Veteran also alleges continued symptoms to include a scar, sinus symptoms, headache, olfactory, and sleep disruption. Further, the Veteran's private treatment records reflect that the Veteran has been diagnosed with hypersomnolence and narcolepsy. The Board finds that a VA examination is warranted to determine whether the Veteran experiences any current disabilities that are residual of his in-service facial/nasal trauma. 38 C.F.R. § 3.327(a) (2011).

The appeal is therefore REMANDED to the RO/AMC for the following actions:

1. 	Gather outstanding records of VA medical treatment after June 2001 and associate them with the claims file.

2. 	Take appropriate action to obtain the Veteran's service records from his term of service from March 26, 1985 to July 24, 1987.

3.	Provide the Veteran with the necessary authorizations for the release of any private treatment records not currently on file. Associate any available records with the claims file. If any records are unavailable, document the unavailability within the claims file and advise the Veteran so he can submit any copies in his possession. The requests must specifically include, but are not limited to, the following: 

a. 	Dr. Paul Hart after February 18, 2003;

b. 	The Medical Center of Central Massachusetts after May 14, 1996; and

c.	Dr. Thakore.

4. Subsequent to the above development, afford the Veteran an opportunity to attend a VA examination at an appropriate location. The examiner must determine whether he experiences any current disability (to include the claimed scar, sinus symptoms, headache, olfactory, or sleep disruption) that are likely residual of an in-service facial/nasal trauma. All indicated tests or studies necessary for an accurate assessment must be conducted. The claims file and a copy of this remand must be available to the examiner for review. 

a. The examination report must reflect review of pertinent material in the claims folder. The examiner has an independent responsibility to review the ENTIRE record for pertinent evidence, but his or her attention is called to the evidence identified below:  

i. The Veteran's February 1980 entrance examination noting a five (5) year post-surgical deviated septum;

ii. The Veteran's November 28, 1980, service treatment record for facial trauma;

iii. The Veteran's December 1, 1980, service treatment record for facial trauma;

iv. The Veteran's May 1984 separation examination; and	

v. Any additional pertinent medical evidence added to the record as a result of this remand. 

b. The examiner must provide diagnoses of any pertinent current (occurring any time after the Veteran filed his December 2007 claim for service connection) disabilities, address the Veteran's contentions of continuity of symptomatology, and opine as to whether it can be concluded with a reasonable degree of medical certainty that he experiences any current disability as a result of in-service facial trauma.

c. The examiner must identify and explain the medical basis or bases for the opinion(s) and identify the pertinent evidence of record. He or she must clearly outline a rationale for the opinion and provide a discussion of the medical principles involved in any opinion expressed. If the requested medical opinion cannot be given, the examiner must state the reason(s) why.

6. 	After the above has been completed, review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full. If any development is incomplete, appropriate corrective action is to be implemented. If any additional development is warranted, take appropriate steps.

7.	Readjudicate the Veteran's claim. If the claim is not granted in full, the Veteran and his representative must be provided a supplemental statement of the case (SSOC). The SSOC must contain notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal. An appropriate period of time must be allowed for response. Thereafter, if indicated, the case must be returned to the Board for appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet.App. 369 (1999).

No action is required of the Veteran until further notice. However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim. His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated. The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim. 38 C.F.R. § 3.655.

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts. It has been held that compliance by the Board or the RO is neither optional nor discretionary. Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance. Stegall v. West, 11 Vet.App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



